Citation Nr: 1642281	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected depression.

2.  Entitlement to a compensable rating for service-connected hemorrhoids.

3.  Entitlement to a temporary total disability rating in excess of one month for convalescence due to hemorrhoid surgery.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to July 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2009, and September 2012 rating decisions of the St. Petersburg, Florida and Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 30 percent rating for depression and a temporary total disability rating due to convalescence from hemorrhoid surgery from May 24, 2012, resuming a noncompensable rating from July 1, 2012.  The case was remanded in June 2014 by another Veterans Law Judge (VLJ); it is now before the undersigned.

The Board notes that the matter of entitlement to a TDIU rating was initially claimed independently of the increased rating claims on appeal.  However, under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), any time a TDIU claim is raised (either implicitly or explicitly) in the course of a claim seeking increase, it is considered part and parcel of such claim.

In addition, it is worth noting that the Veteran does not meet the schedular criteria set out in 38 C.F.R. § 4.16(a) for a TDIU rating, and thus has sought such rating on an extraschedular basis.  In exceptional cases, such rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016), but first require referral to the Director of Compensation and Pension for initial consideration, after which the Board may review that decision de novo and assign an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Here, the June 2014 rating decision ordered such referral, and the Director issued a decision on the matter in February 2016.  Thus, the Board will have jurisdiction to consider the Director's decision de novo when this matter returns from the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the June 2014 remand ordered, in part, that the AOJ issue a statement of the case (SOC) for the increased rating claims on appeal in accordance with Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  With respect to the Veteran's hemorrhoids claim, the AOJ complied with that order by issuing an April 2015 SOC, and the Veteran filed a timely substantive appeal (thus granting the Board jurisdiction over the claim).  However, in his substantive appeal, he requested a hearing before the Board (and clarified in June 2016 that he wanted a videoconference hearing).  No such hearing has been arranged.  Thus, that matter must be remanded in order to avoid denying the Veteran due process.  With respect to the Veteran's depression, no SOC was issued.  Thus, the AOJ has not complied with the prior Board remand, and an additional remand to order corrective action under Manlincon is needed.

The Board notes that the matter of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded.  Therefore, that matter must be considered with the others on appeal.  Moreover, it is also part and parcel of the properly perfected increased rating claim on appeal (for hemorrhoids); thus, if a hearing is conducted, it must also encompass the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an appropriate SOC addressing the Veteran's claim seeking an increased rating for depression.  He should be informed of the time window for filing a substantive appeal perfecting his appeal in that matter.  If the Veteran properly perfects the appeal, the AOJ should take appropriate action to further process an appeal in that matter (i.e., arrange for hearing if requested) before returning the matter to the Board for appellate consideration.

2. The AOJ should also schedule the Veteran for a videoconference hearing before a VLJ in conjunction with his claims seeking a higher rating for hemorrhoids (to include a longer temporary total rating) and a TDIU rating.  The Veteran should be notified of the time, date, and location of the hearing.  Thereafter, the case should be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




